Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT is made and entered into as of August 31,
2016 by and among BLACKSTONE REAL ESTATE INCOME TRUST, INC., a Maryland
corporation (the “Company”), BREIT SPECIAL LIMITED PARTNER L.L.C., a Delaware
limited liability company (the “Special Limited Partner”) and BX REIT ADVISORS
L.L.C., a Delaware limited liability company (the “Adviser”).

WHEREAS, the Company has filed a registration statement on Form S-11 (File
No. 333-213043) in connection with a proposed offering of shares of the
Company’s Class T, Class S, Class D and Class I common stock, par value $0.01
per share (collectively, the “Common Shares”);

WHEREAS, the Company, the Special Limited Partner and the Limited Partners party
thereto have entered into that certain Amended and Restated Limited Partnership
Agreement of BREIT Operating Partnership L.P. (the “Operating Partnership”),
dated as of August 25, 2016, that contemplates the issuance from time to time of
Partnership Units of the Operating Partnership (the “Partnership Units”) to the
Special Limited Partner and the exchange from time to time of Partnership Units
for Common Shares;

WHEREAS, the Company, the Adviser and the Operating Partnership have entered
into that certain Advisory Agreement, dated as of August 31, 2016, that
contemplates the issuance from time to time of Common Shares to the Adviser and
the issuance from time to time of Partnership Units to the Adviser and the
exchange from time to time of Partnership Units for Common Shares; and

WHEREAS, the Company wishes to provide the Special Limited Partner and the
Adviser with certain registration rights with respect to the Common Shares to be
issued from time to time to the Special Limited Partner and the Adviser;

NOW, THEREFORE, for the mutual promises made herein and in the other agreements
executed by the parties concurrently herewith or contemplated hereby, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

Section 1. Definitions

The following capitalized terms used herein have the following meanings:

“Adviser” is defined in the preamble to this Agreement.

“Affiliate” of any Person means another Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with such first Person. A Person shall be deemed to control
another Person if the controlling Person possesses, directly or indirectly, the
power to direct or cause the direction of management and policies of the other
Person, whether through the ownership of voting securities, by contract, or
otherwise.

“Agent” means the principal placement agent on an agented placement of
Registrable Securities.



--------------------------------------------------------------------------------

“Agreement” means this Registration Rights Agreement, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

“Automatic Shelf Registration Statement” shall have the meaning specified in
Rule 405 under the Securities Act.

“Business Day” means any day, other than a Saturday or Sunday or a day on which
commercial banks in New York, New York are required by law or permitted to be
closed.

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Shares” is defined in the recitals to this Agreement.

“Company” is defined in the preamble to this Agreement.

“EDGAR” is defined in Section 3.1(e) of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Holder” means (i) the Special Limited Partner as owner of Registrable
Securities, (ii) the Adviser as an owner of Registrable Securities, and
(iii) any Person who becomes a Holder pursuant to Section 7.6.

“Inspectors” is defined in Section 3.1(m) of this Agreement.

“Majority Selling Holders” means those Selling Holders whose Registrable
Securities included in such registration or offering, as applicable, represent a
majority of the Registrable Securities of all Selling Holders included therein.

“Minimum Effective Period” is defined in Section 2.1(c) of this Agreement.

“Non-Shelf Demand Registration” is defined in Section 2.1(c) of this Agreement.

“Non-Shelf Demand Registration Notice” is defined in Section 2.1(c) of this
Agreement.

“Non-Shelf Demand Registration Statement” is defined in Section 2.1(c) of this
Agreement.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Piggy-Back Registration” is defined in Section 2.2(a) of this Agreement.

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including any “free writing prospectus” (as defined in Rule 405 of
the Securities Act) and any prospectus subject to completion and a prospectus
that includes any information previously omitted from a prospectus filed as part
of an effective registration statement in reliance upon Rule 430A promulgated
under the Securities Act), as amended or supplemented by any

 

2



--------------------------------------------------------------------------------

prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

“Registrable Securities” means the Common Shares and any Securities into which
the Common Shares may be converted or exchanged pursuant to any merger,
consolidation, sale of all or any part of its assets, corporate conversion or
other extraordinary transaction of the Company held by a Holder (whether now
held or hereafter acquired, and including any such Securities received by a
Holder upon the conversion or exchange of, or pursuant to such a transaction
with respect to, other Securities held by such Holder). As to any particular
Registrable Securities, such Securities shall cease to be Registrable Securities
on the earliest to occur of: (a) the date on which a Registration Statement with
respect to the sale of such Registrable Securities shall have become effective
under the Securities Act and such Registrable Securities shall have been sold,
transferred, disposed of in accordance with such Registration Statement; (b) the
date on which such Registrable Securities shall have ceased to be outstanding;
or (c) any date on which Company counsel delivers a written opinion of counsel,
which shall be in a form reasonably satisfactory to Holder’s counsel, to the
effect that such Holder’s Registrable Securities are eligible for sale without
registration pursuant to Rule 144 (or any successor provision) under the
Securities Act and without volume limitations or other restrictions on transfer
thereunder; or (d) the date on which such Registrable Securities have been sold
to a third party and all transfer restrictions and restrictive legends with
respect to such Registrable Securities are removed upon the consummation of such
sale.

“Registration Statement” means any registration statement filed by the Company
with the Commission in compliance with the Securities Act (including any Shelf
Registration Statement, Non-Shelf Demand Registration Statement or any
Registration Statement filed in connection with a Piggy-Back Registration) for a
public offering and sale of the Common Shares or other securities of the
Company, including the Prospectus, amendments and supplements to such
Registration Statement, including pre- and post-effective amendments, all
exhibits and all materials incorporated by reference or deemed to be
incorporated by reference in such Registration Statement (other than a
registration statement (i) on Form S-4 or Form S-8 or any successor form to Form
S-4 or Form S-8 or in connection with any employee or director welfare, benefit
or compensation plan, (ii) covering only securities proposed to be issued in
exchange for securities or assets of another entity, (iii) in connection with an
exchange offer or an offering of securities exclusively to existing security
holders of the Company or its subsidiaries, (iv) relating to a transaction
pursuant to Rule 145 of the Securities Act, (v) for an offering of debt that is
convertible into equity securities of the Company, or (vi) solely for a dividend
reinvestment plan).

“Securities” means capital stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, notes,
bonds, debentures, and other securities, equity interests, ownership interests
and similar obligations of every kind and nature of any Person.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

3



--------------------------------------------------------------------------------

“Selling Holders” means, with respect to a specified registration or offering
pursuant to this Agreement, the Holders whose Registrable Securities are
proposed to be included in such registration or offering, as applicable.

“Shelf Effectiveness Period” is defined in Section 2.1(a) of this Agreement.

“Shelf Offering” is defined in Section 2.1(b) of this Agreement.

“Shelf Offering Notice” is defined in Section 2.1(b) of this Agreement.

“Shelf Registration Notice” is defined in Section 2.1(a) of this Agreement.

“Shelf Registration Statement” means a Registration Statement on Form S-11, Form
S-3 or another appropriate form for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act.

“Special Limited Partner” is defined in the preamble to this Agreement.

“Transfer” means and includes the act of selling, giving, transferring, creating
a trust (voting or otherwise), assigning or otherwise disposing of (other than
pledging, hypothecating or otherwise transferring as security or any transfer
upon any merger or consolidation) (and correlative words shall have correlative
meanings); provided, however, that any transfer or other disposition upon
foreclosure or other exercise of remedies of a secured creditor after an event
of default under or with respect to a pledge, hypothecation or other transfer as
security shall constitute a Transfer.

“Underwriters’ Representative” means the managing underwriter, or in the case of
a co-managed underwriting, the managing underwriter designated as the
Underwriters’ Representative by the co-managers.

“WKSI” shall mean a well-known seasoned issuer, as defined in Rule 405 under the
Securities Act.

Section 2. Registration Rights

2.1 Shelf Registration. (a) At any time and from time to time on or after the
date that the Company is eligible to use a Shelf Registration Statement in
connection with a public offering of its securities held by any Holder, any
Holder may deliver to the Company a written notice (a “Shelf Registration
Notice”) requiring the Company to prepare and file with the Commission a Shelf
Registration Statement with respect to resales of some or all Registrable
Securities by the Holders as promptly as practicable after receiving the Shelf
Registration Notice, but in no event more than 45 days following receipt of such
notice. Unless such Shelf Registration Statement shall become automatically
effective, the Company shall use commercially reasonable efforts to cause the
Shelf Registration Statement to become or be declared effective by the
Commission for all of the Registrable Securities covered thereby as promptly as
practicable following delivery of the Shelf Registration Notice (if it is not an
automatically effective Shelf Registration Statement) but in no event later than
90 days after the filing of such Shelf Registration Statement. To the extent the
Company is a WKSI at the time that the Shelf Registration Statement is to be
filed, the Company shall file an automatic Shelf Registration Statement which
covers such Registrable Securities. The Company agrees to use commercially
reasonable efforts to keep the Shelf

 

4



--------------------------------------------------------------------------------

Registration Statement (or a successor Registration Statement filed with respect
to the Registrable Securities) continuously effective (including by filing a new
Shelf Registration Statement if the initial Shelf Registration Statement
expires) in order to permit the Prospectus forming a part thereof to be lawfully
delivered and the Shelf Registration Statement useable for resale of the
Registrable Securities, so long as there are any Registrable Securities
outstanding (the “Shelf Effectiveness Period”).

(b) Shelf Offerings. Upon the written request of a Holder (“Shelf Offering
Notice”) to the Company from time to time during the Shelf Effectiveness Period,
the Company will use commercially reasonable efforts to facilitate a “takedown”
of Registrable Securities off of the Shelf Registration Statement by such Holder
(“Shelf Offering”) by amending or supplementing the Prospectus related to the
Shelf Registration Statement as may be reasonably requested by such Holder as
promptly as reasonably practicable upon receipt of the Shelf Offering Notice and
taking other actions contemplated by Section 3.1 that may be applicable to such
Shelf Offering. Neither the Company nor any stockholder of the Company (other
than the Holders) may include securities in any offering requested
under Section 2.1 of this Agreement.

(c) Non-Shelf Demand Registration. At any time and from time, if the Company has
not effected or is not diligently pursuing a Shelf Registration Statement
pursuant to Section 2.1(a) or the Company is not eligible to file a Shelf
Registration Statement or the Shelf Registration Statement shall cease to be
effective, any Holder may deliver to the Company a written notice (a “Non-Shelf
Demand Registration Notice”) informing the Company that the Holder requires the
Company to register for resale some or all of such Holder’s Registrable
Securities (a “Non-Shelf Demand Registration”). Upon receipt of the Non-Shelf
Demand Registration Notice, then the Company will use commercially reasonable
efforts to file with the Commission as promptly as practicable after receiving
the Non-Shelf Demand Registration Notice, but in no event more than 45 days
following receipt of such notice, a Registration Statement covering all
requested Registrable Securities (the “Non-Shelf Demand Registration
Statement”), and agrees to use commercially reasonable efforts to cause the
Non-Shelf Demand Registration Statement to be declared effective by the
Commission as soon as reasonably practicable following the filing thereof, but
in no event later than 90 days after the filing of such Non-Shelf Demand
Registration Statement. The Company agrees to use reasonable efforts to keep any
Non-Shelf Demand Registration Statement continuously effective (including the
preparation and filing of any amendments and supplements necessary for that
purpose) for a period of not less than 60 days (“Minimum Effective Period”). All
offers and sales by a Holder under a Non-Shelf Demand Registration Statement
shall be completed within the period during which such Non-Shelf Demand
Registration Statement remains effective and not the subject of any stop order,
injunction or other order of the Commission. Upon notice that such Non-Shelf
Demand Registration Statement is no longer effective, no Holder will offer or
sell the Registrable Securities under the Non-Shelf Demand Registration
Statement.

(d) Notice to Holders. The Company shall give written notice of the proposed
filing of any Shelf Registration Statement or Non-Shelf Demand Registration
Statement to all Holders as soon as practicable, and each Holder who wishes to
participate in such Registration Statement shall notify the Company in writing
within five Business Days after the receipt by the Holder of the notice from the
Company, and shall specify in such notice the number of Registrable Securities
to be included in the applicable Registration Statement.

 

5



--------------------------------------------------------------------------------

(e) Underwritten Offerings. If any registration or offering pursuant to
Section 2.1 involves an underwritten offering (whether on a “firm,” “best
efforts” or “all reasonable efforts” basis or otherwise), or an agented
offering, the Majority Selling Holders shall have the right to select the
underwriter or underwriters and manager or managers to administer such
underwritten offering or the placement agent or agents for such agented
offering.

2.2 Piggy-Back Registration Rights. (a) To the extent a Holder’s Registrable
Securities have not been registered pursuant to Section 2.1(a), if (i) the
Company proposes to file a Registration Statement under the Securities Act with
respect to an offering of equity securities by the Company for its own account
(other than a Shelf Registration Statement relating to primary offerings by the
Company) or for any of the other security holders of the Company for their
account (other than pursuant to Section 2.1) or (ii) equity securities of the
Company are to be sold in an underwritten offering (whether or not for the
account of the Company) (other than pursuant to Section 2.1) pursuant to an
Automatic Shelf Registration Statement or a Registration Statement covering the
Registrable Securities, then the Company shall (i) give prompt written notice of
such proposed filing and/or offering to all Holders if an Automatic Shelf
Registration Statement is used in such offering or, if an Automatic Shelf
Registration Statement is not used, those Holders with Registrable Securities
included in such Registration Statement, as soon as practicable but in no event
less than 10 Business Days prior to the anticipated filing date of the
Registration Statement or anticipated date of pricing of such underwritten
offering, which notice shall, subject to the Holder agreeing in writing to keep
such information confidential, describe the amount and type of securities to be
included in such offering, the intended method(s) of distribution, and the name
of the proposed managing underwriter(s) or Agent, if any, of the offering, and
(ii) offer to the Holders in such notice the opportunity to register the sale of
or include in such offering, as applicable, such number of Registrable
Securities as such Holders may request in writing within five Business Days
following receipt of such notice (a “Piggy-Back Registration”). If at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the Registration Statement filed in connection
with such Piggy-Back Registration or prior to the pricing of any such
underwritten offering, the Company shall determine for any reason not to
register or to delay registration of such securities or to discontinue such
underwritten offering, as applicable, the Company may, at its election, give
written notice of such determination to each Holder and, (x) in the case of a
determination not to register or to discontinue such offering, shall be relieved
of its obligation to register any Registrable Securities in connection with such
registration or undertake such offering, as applicable, and (y) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities for the same period as the delay in registering such
other securities. The Company shall cause all of the Registrable Securities
requested to be included in a non-underwritten registration to be included in
such registration and shall use commercially reasonable efforts to cause the
managing underwriter(s) of a proposed underwritten offering (or Agent with
respect to an agented offering) to permit the inclusion of the Registrable
Securities requested in such underwritten or agented offering to be so included
on the same terms and conditions as any similar securities of the Company
included therein and shall use commercially reasonable efforts to cause the
managing underwriter(s) to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. All Holders proposing to distribute their Registrable Securities
through a Piggy-Back Registration that involves an underwriter(s) or Agent shall
(i) in connection with such distribution enter into an underwriting or agency
agreement, as applicable, in reasonable and customary form with the

 

6



--------------------------------------------------------------------------------

underwriter(s) or Agent selected by the Company or the Person exercising demand
registration rights, as applicable, and (ii) complete and execute all
questionnaires, powers-of-attorney, indemnities, opinions and other documents
reasonably required under the terms of such underwriting agreement or agency
agreement, as applicable; provided, that any such indemnities, contribution or
expense reimbursement obligations shall not be more onerous to the Holders than
those set forth under Section 4 and Section 5 of this Agreement.

(b) Withdrawal. Any Holder may elect to withdraw such Holder’s request for
inclusion of Registrable Securities in any Piggy-Back Registration by giving
written notice to the Company of such request to withdraw prior to the
effectiveness of the Registration Statement or the pricing of an underwritten
offering, as applicable. The Company (whether on its own determination or as the
result of a withdrawal by Persons making a demand pursuant to written
contractual obligations) may withdraw a Registration Statement at any time prior
to the effectiveness of the Registration Statement without thereby incurring any
liability to the Holders. Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the Holders in connection with such Piggy-Back
Registration as provided in Section 5.

Section 3. Additional Obligations of the Company and the Holders

3.1 Obligations of the Company. Other than as explicitly set forth below, when
the Company is required to effect the registration of any Registrable Securities
or facilitate or effect any offering pursuant to Section 2 of this Agreement,
the Company shall:

(a) use commercially reasonable efforts to (i) register or qualify the
Registrable Securities by the time the applicable Registration Statement is
declared effective by the Commission under all applicable state securities or
“blue sky” laws of such jurisdictions as any Holder may reasonably request in
writing, (ii) keep each such registration or qualification effective during the
period such Registration Statement is required to be kept effective pursuant to
this Agreement, (iii) cooperate with the Holders and the underwriters or Agents,
if any, and their respective counsel in connection with any filings required to
be made with FINRA or other applicable regulatory authorities, and (iv) to do
any and all other similar acts and things that may be reasonably necessary or
advisable to enable the Holders to consummate the disposition of the Registrable
Securities in each such jurisdiction; provided, however, that the Company shall
not be required to (A) qualify generally to do business in any jurisdiction as a
foreign corporation or to register as a broker or dealer in any jurisdiction
where it would not otherwise be required to so qualify or register but for this
Agreement, (B) take any action that would cause it to become subject to any
taxation in any jurisdiction where it would not otherwise be subject to such
taxation or (C) take any action that would subject it to the general service of
process in any jurisdiction where it is not then so subject;

(b) promptly notify each Selling Holder of the receipt, and provide copies to
the Selling Holders, of any comments or other correspondence from staff of the
Commission with respect to any Registration Statement and use commercially
reasonable efforts to promptly respond to such comments and provide copies of
such responses to the Selling Holders;

(c) as promptly as practicable, prepare and file with the Commission, if
necessary, such amendments and supplements to the Registration Statement and the
Prospectus used in connection with such Registration Statement or any document
incorporated therein by reference

 

7



--------------------------------------------------------------------------------

or file any other required document as may be necessary to cause or maintain the
effectiveness of such Registration Statement for so long as such Registration
Statement is required to be kept effective and to comply with the provisions of
the Securities Act and the rules thereunder with respect to the disposition of
all securities covered by such Registration Statement and the instructions
applicable to the registration form used by the Company;

(d) in the event that any Registrable Securities included in a Registration
Statement subject to, or required by, this Agreement remain unsold at the end of
the period during which the Company is obligated to maintain the effectiveness
of such Registration Statement, file a post-effective amendment to the
Registration Statement for the purpose of removing such securities from
registered status;

(e) furnish, without charge, to the Holders such number of copies of the
Registration Statement, each amendment and supplement thereto (in each case
including all exhibits, but excluding any documents to be incorporated by
reference therein that are publicly available on the Commission’s Electronic
Data Gathering, Analysis and Retrieval system (“EDGAR”)), and the Prospectus
included in such Registration Statement (including each preliminary Prospectus)
in conformity with the requirements of the Securities Act as the Holders or any
underwriter or Agent may reasonably request for use in and in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by the Holders;

(f) if a disposition of Registrable Securities takes the form of an underwritten
or agented offering, any “bought deal” or block trade, promptly enter into
customary agreements (including, in the case of an underwritten offering,
underwriting agreements in customary form, and including provisions with respect
to indemnification and contribution in customary form and consistent with the
provisions relating to indemnification and contribution contained herein) and
promptly take all other customary actions at such times as customarily occur in
similar registered offerings in order to facilitate the disposition of such
Registrable Securities and in connection therewith, including:

(i) make such representations and warranties to the Selling Holders and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers in similar underwritten offerings;

(ii) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Selling Holders and the Underwriter’s Representative or
Agent, if any) addressed to each Selling Holder and the underwriters, if any,
covering the matters customarily covered in opinions requested in sales of
securities or underwritten offerings and such other matters as may be reasonably
requested by such Selling Holders and the lead managing underwriter, and the
Company shall furnish to each Selling Holder a signed counterpart of any such
legal opinion;

(iii) obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the Selling Holders, if
permissible, and the underwriters, if any, which letters shall be customary in
form and shall cover matters of the type customarily covered in “cold comfort”
letters to underwriters in connection with primary underwritten offerings, and
the Company shall furnish to each Selling Holder a signed counterpart of any
such comfort letter; and

 

8



--------------------------------------------------------------------------------

(iv) use commercially reasonable efforts to obtain executed lock-up agreements
from the officers and directors of the Company and from the holders of more than
5% of the Company’s equity securities (who are, or whose associated persons are,
bound by the Company’s insider trading policy), if requested by the underwriters
for such time periods as the underwriters may reasonably request.

(g) promptly notify the Holders: (i) when the Registration Statement, any
pre-effective amendment, the Prospectus or any prospectus supplement related
thereto or post-effective amendment to the Registration Statement has been
filed, and, with respect to the Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation or threat of any proceedings for that purpose, and
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or “blue sky” laws of any jurisdiction or the initiation of any
proceeding for such purpose;

(h) use commercially reasonable efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement or suspending the
qualification or exemption from qualification under state securities or “blue
sky” laws, and, if any such order suspending the effectiveness of a Registration
Statement or suspending the qualification or exemption from qualification under
state securities or “blue sky” laws is issued, shall promptly use commercially
reasonable efforts to obtain the withdrawal of such order at the earliest
possible moment (and shall provide the Holders with prompt notice thereof);

(i) after the filing of a Registration Statement and thereafter until the
expiration of the period during which the Company is required to maintain the
effectiveness of the applicable Registration Statement as set forth in the
applicable sections above, promptly notify the Holders: (i) of the existence of
any fact of which the Company is aware or the happening of any event which has
resulted in (A) the Registration Statement, as then in effect, containing an
untrue statement of a material fact or omitting to state a material fact
required to be stated therein or necessary to make any statements therein not
misleading, (B) the Prospectus included in such Registration Statement
containing an untrue statement of a material fact or omitting to state a
material fact necessary to make any statements therein, in the light of the
circumstances under which they were made, not misleading or (C) the
representations and warranties of or relating to the Company contained in any
agreement for the sale of any Registrable Securities under a Registration
Statement ceasing to be true and correct in any material respect and (ii) of the
Company’s reasonable determination that a post-effective amendment to the
Registration Statement would be appropriate or required or that there exist
circumstances not yet disclosed to the public which make further sales under
such Registration Statement inadvisable pending such disclosure and
post-effective amendment; and, if the notification relates to any event
described in either of clauses (i) or (ii) of this Section 3.1(i), at the
request of the Majority Selling Holders, the Company shall prepare and file with
the Commission a post-effective amendment to the Registration Statement or a
supplement to the Prospectus and furnish to the Holders a reasonable number of
copies of such post-effective amendment or supplement or file any other required
document so that (x) such Registration Statement shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(y) such Prospectus shall not include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

9



--------------------------------------------------------------------------------

(j) in the event that the Common Shares are listed on a national securities
exchange, use commercially reasonable efforts to cause all such Registrable
Securities to be listed, and to maintain the listing of such Registrable
Securities, on the national securities exchange on which the Common Shares are
then listed and cause to be satisfied all requirements and conditions of such
securities exchange to the listing or quoting of such securities that are
reasonably within the control of the Company including registering the
applicable class of Registrable Securities under the Exchange Act, if
appropriate, and using commercially reasonable efforts to cause such
registration to become effective pursuant to the rules of the Commission in
accordance with the terms hereof;

(k) if requested by any Holder participating in the offering of Registrable
Securities, incorporate in a prospectus supplement or post-effective amendment
such information concerning the Holder or the intended method of distribution as
the Holder reasonably requests to be included therein and is reasonably
necessary to permit the sale of the Registrable Securities pursuant to the
Registration Statement, including information with respect to the number of
Registrable Securities being sold, the purchase price being paid therefor and
any other material terms of the offering;

(l) make available to its stockholders, as soon as practicable but no later than
90 days following the end of the 12-month period beginning with the first month
of the Company’s first fiscal quarter commencing after the effective date of
each Registration Statement filed pursuant to this Agreement an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder;

(m) make the Company’s executive officers available for customary presentations
to investors to discuss the affairs of the Company at times that may be mutually
and reasonably agreed upon (including to the extent customary, senior management
participation in due diligence calls with the underwriters (or Agent) and their
counsel and, in the case of any marketed underwritten offering, participation in
any road show as reasonably requested by the lead managing underwriters for such
offering), and provide the Holders, the underwriters and their respective
counsel, accountants and other advisors (the “Inspectors”) reasonable access to
its books and records as shall be reasonably requested in order to conduct a
reasonable due diligence investigation within the meaning of the Securities Act
with respect to any applicable Registration Statement; provided, that such
Inspectors agree to keep such information confidential (subject to customary
exceptions) unless the disclosure of such information is necessary to avoid or
correct a misstatement or omission in such Registration Statement;

(n) in connection with the preparation and filing of any Registration Statement,
Prospectus or any amendments or supplements thereto, (i) give the Selling
Holders, the underwriters or Agent (if applicable) and their respective counsels
the opportunity to review and provide comments on such Registration Statement,
each Prospectus included therein or filed with the Commission, and each
amendment thereof or supplement thereto, (ii) fairly and in good faith consider
such comments in any such documents prior to the filing thereof as the counsel
to the Holders or underwriters may reasonably request, and (iii) make available
such of the Company’s representatives as shall be reasonably requested by the
Holders or any underwriter for discussion of such documents;

 

10



--------------------------------------------------------------------------------

(o) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement;

(p) cooperate with the Holders to facilitate the timely delivery, preparation
and delivery of certificates (or evidence of direct registration), with
requisite CUSIP numbers, representing Registrable Securities to be sold;

(q) to the extent the Company is a WKSI during the period in which this
Agreement is in effect, use commercially reasonable efforts to take such actions
as under its control to remain a WKSI and not become an ineligible issuer during
the period when any Registration Statement remains in effect; and

(r) take such other actions as are reasonably required in order to expedite or
facilitate the disposition of Registrable Securities included in each such
registration.

Section 4. Indemnification; Contribution

4.1 Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder and each Person, if any, who controls any Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
and any of their partners, members, officers, directors, employees, agents,
advisors or representatives, as follows:

(i) against any and all loss, liability, claim, damage, action, cost, judgment
and expense whatsoever (including reasonable fees, expenses and disbursements of
attorneys and other professionals), as incurred, arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement (or any amendment thereto) pursuant to which the
Registrable Securities were registered under the Securities Act, including all
documents incorporated therein by reference, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading or arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage, action, cost, judgment
and expense whatsoever (including reasonable fees, expenses and disbursements of
attorneys and other professionals), as incurred, to the extent of the aggregate
amount paid in settlement of any litigation, or investigation or proceeding by
any governmental agency or body, commenced or threatened, or of any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission; and

(iii) against any and all cost or expense whatsoever, as incurred (including
reasonable fees, expenses and disbursements of attorneys and other
professionals), reasonably incurred in investigating, preparing, defending
against or participating in (as

 

11



--------------------------------------------------------------------------------

a witness or otherwise) any litigation, or investigation or proceeding by any
third party or governmental agency or body, commenced or threatened, in each
case whether or not a party, or any claim whatsoever based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, to the
extent that any such expense is not paid under subparagraph (i) or (ii) above;

provided, however, that the indemnity provided pursuant to this Section 4.1 does
not apply to any Holder with respect to any loss, liability, claim, damage,
action, cost, judgment or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by such
Holder expressly for use in the Registration Statement (or any amendment
thereto) or the Prospectus (or any amendment or supplement thereto).

4.2 Indemnification by Holder. Each Holder (and each permitted assignee of such
Holder, on a several basis) severally and not jointly agrees to indemnify and
hold harmless the Company, and each of its directors and officers (including
each director and officer of the Company who signed a Registration Statement),
and each Person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, as
follows:

(i) against any and all loss, liability, claim, damage, action, cost, judgment
and expense whatsoever, as incurred, arising out of or based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto) pursuant to which the
Registrable Securities of such Holder were registered under the Securities Act,
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto), including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

(ii) against any and all loss, liability, claim, damage, judgment and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the Holder;
and

(iii) against any and all expense whatsoever, as incurred (including reasonable
fees and disbursements of counsel), reasonably incurred in investigating,
preparing, defending against or participating in (as a witness or otherwise) any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, in each case whether or not a party, or any claim
whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission, to the extent that any such expense is not paid
under subparagraphs (i) or (ii) above;

provided, however, that the indemnity provided pursuant to
this Section 4.2 shall only apply with respect to any loss, liability, claim,
damage, action, cost judgment or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in

 

12



--------------------------------------------------------------------------------

reliance upon and in conformity with written information furnished to the
Company by such Holder expressly for use in the Registration Statement (or any
amendment thereto) or the Prospectus (or any amendment or supplement thereto).
Notwithstanding the provisions of this Section 4.2, a Holder and any permitted
assignee shall not be required to indemnify the Company, its officers, directors
or control persons with respect to any amount in excess of the amount of the
total net proceeds to the Holder or such permitted assignee, as the case may be,
from sales of the Registrable Securities of the Holder under the Registration
Statement or Prospectus, as applicable, that is the subject of the
indemnification claim.

4.3 Conduct of Indemnification Proceedings. An indemnified party hereunder shall
give reasonably prompt notice to the indemnifying party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify the indemnifying party (i) shall not relieve
it from any liability which it may have under the indemnity agreement provided
in Section 4.1 or 4.2 above, unless and only to the extent it did not otherwise
learn of such action and the lack of notice by the indemnified party results in
the forfeiture by the indemnifying party of substantial rights and defenses, and
(ii) shall not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided under Section 4.1 or 4.2 above and the contribution obligation provided
in Section 4.4 below. If the indemnifying party so elects within a reasonable
time after receipt of such notice, the indemnifying party may assume the defense
of such action or proceeding at such indemnifying party’s own expense with
counsel chosen by the indemnifying party and approved by the indemnified party,
which approval shall not be unreasonably withheld; provided, however, that the
indemnifying party will not settle, compromise or consent to the entry of any
judgment with respect to any such action or proceeding without the written
consent of the indemnified party unless such settlement, compromise or consent
secures the unconditional release of the indemnified party and does not include
a statement as to or an admission of fault, culpability or a failure to act, by
or on behalf of any indemnified party; and provided, further, that, if the
indemnified party reasonably determines that a conflict of interest exists where
it is advisable for the indemnified party to be represented by separate counsel
or that, upon advice of counsel, there may be legal defenses available to it
which are different from or in addition to those available to the indemnifying
party (or in the situation where the indemnifying party fails to take reasonable
steps necessary to defend diligently the action or proceeding within 20 Business
Days after receiving notice from the indemnified party that the indemnified
party believes the indemnifying party has failed to do so), then the
indemnifying party shall not be entitled to assume such defense and the
indemnified party shall be entitled to separate counsel at the indemnifying
party’s expense, it being understood, however, that the indemnifying party shall
not, in connection with any one such action, claim or proceeding or separate but
substantially similar or related actions, claims or proceedings in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one additional firm of
attorneys (together with appropriate local counsel) at any time for all such
indemnified parties. If the indemnifying party is not entitled to assume the
defense of such action or proceeding as a result of the second proviso to the
preceding sentence, the indemnifying party’s counsel shall be entitled to
conduct the indemnifying party’s defense and counsel for the indemnified party
shall be entitled to conduct the defense of the indemnified party, it being
understood that both such counsel will cooperate with each other to conduct the
defense of such action or proceeding as efficiently as possible. If the
indemnifying party is not so entitled to assume the defense of such

 

13



--------------------------------------------------------------------------------

action or does not assume such defense, the indemnifying party will not be
liable for any settlement effected without the written consent of the
indemnifying party, not to be unreasonably withheld, delayed or conditioned. If
an indemnifying party is entitled to assume, and assumes, the defense of such
action or proceeding in accordance with this paragraph, the indemnifying party
shall not be liable for any fees and expenses of counsel for the indemnified
party incurred thereafter in connection with such action or proceeding.

4.4 Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Sections
4.1 and 4.2 above is for any reason held to be unenforceable by a court of
competent jurisdiction to any indemnified party although applicable in
accordance with its terms, the Company and the relevant Holder shall contribute
to the aggregate losses, liabilities, claims, damages, actions, costs, judgments
and expenses of the nature contemplated by such indemnity agreement incurred by
the Company and the Holder, in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the Holder on the other hand,
in connection with the statements or omissions which resulted in such losses,
liabilities, claims, damages, actions, costs, judgments or expenses. The
relative fault of the indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, relates to information supplied by
the indemnifying party or the indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action.

The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 4.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 4.4, a Holder shall not be
required to contribute any amount in excess of the amount that it would have
been obligated to pay by way of indemnification if the indemnification provided
for under Section 4.2 had been available under the circumstances.

Notwithstanding the foregoing, no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any indemnifying party who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 4.4, each Person, if any, who
controls a Holder within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, and any of their partners, members, officers,
directors, employees, agents or representatives, shall have the same rights to
contribution as the Holder, and each director of the Company, each officer of
the Company who signed a Registration Statement and each Person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act shall have the same rights to contribution as
the Company.

In addition, no Person shall be obligated to contribute hereunder for any
amounts in payment for any settlement of any action or claim, effected without
such Person’s written consent.

4.5 Survival. The indemnification and contribution provisions in this Section 4
shall be a continuing right and shall survive the registration and sale of any
securities by any Person entitled to indemnification or contribution, as
applicable hereunder, and the expiration or termination of this Agreement.

 

14



--------------------------------------------------------------------------------

Section 5. Registration Expenses

The Company shall pay all expenses incident to the performance by the Company of
its registration obligations under Section 2 above, including (i) all expenses
incurred in connection with the preparation, printing and distribution of any
Registration Statement and Prospectus and all amendments and supplements
thereto, (ii) Commission and state securities registration, listing and filing
fees, (iii) all fees and expenses of complying with securities or “blue sky”
laws (including reasonable fees and disbursements of counsel for the Holders in
connection with “blue sky” qualifications of the securities and determination of
their eligibility for investment under the laws of such jurisdictions), (iv) all
Financial Industry Regulatory Authority, Inc. fees and fees of any applicable
stock exchange, (v) fees and disbursements of counsel for the Company and fees
and expenses for the independent certified public accountants retained by the
Company (including the expenses or costs associated with the delivery of any
opinions or comfort letters), (vi) all internal expenses of the Company
(including all salaries and expenses of its officers and employees performing
legal or accounting duties); (vii) the fees and expenses of any Person,
including special experts, retained by the Company in connection with the
preparation of any Registration Statement; and (viii) the fees and disbursements
of counsel representing the Holders registering Registrable Securities pursuant
to the Registration Statement and/or participating in the offering, as
applicable. Each Holder shall be responsible for the payment of any brokerage
and sales commissions, fees and disbursements of the Holder’s accountants and
other advisors (other than legal counsel to the Holders), and any transfer taxes
relating to the sale or disposition of the Registrable Securities by such Holder
pursuant to this Agreement. The Company shall have no obligation to pay any
other costs or expenses incurred by the Holders, including underwriting
discounts or selling commissions attributable to the Registrable Securities
being sold by the Holders thereof, which underwriting discounts or selling
commissions shall be borne by such Holders. In addition, in an underwritten
offering, all selling stockholders and the Company shall bear the expenses of
the underwriters, pro rata, in proportion to the respective amount of shares
each sells in such offering.

Section 6. Rule 144 Compliance

The Company shall use commercially reasonable efforts to file as and when
applicable, on a timely basis, all reports required to be filed by it under the
Exchange Act. The Company shall use commercially reasonable efforts to make and
keep current public information available as specified in paragraph (c) of Rule
144 (or any successor rule) promulgated under the Securities Act. The Company
shall use commercially reasonable efforts to take such further action as may be
reasonably required from time to time to enable the Holders to Transfer
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 or any other exemption from
registration. Upon the request of any Holder, the Company will deliver to such
Holder a written statement as to whether it has complied with such requirements
and, if not, the specifics thereof, as well as any such other information as may
be reasonably requested to allow such Holder to sell its Registrable Securities
pursuant to Rule 144. In connection with any Transfer of Registrable Securities
by a Holder pursuant to Rule 144 promulgated under the Securities Act, the
Company shall cooperate with the Holder to facilitate

 

15



--------------------------------------------------------------------------------

the timely preparation and delivery of certificates representing the Registrable
Securities to be sold and not bearing any Securities Act legend, and enable
certificates for such Registrable Securities to be for such number of shares and
registered in such names as Holder may reasonably request at least five Business
Days prior to any sale of Registrable Securities hereunder or, if practicable,
and at the request of such Holder, have such Registrable Securities delivered
electronically via DWAC through the Depository Trust Company.

Section 7. Miscellaneous

7.1 Additional Agreements; Certain Transactions.

(a) In the event that any Common Shares or other securities are issued in
respect of, or in exchange for, or in substitution of the Registrable Securities
by reason of any reorganization, recapitalization, reclassification, merger,
consolidation, spin-off, partial or complete liquidation, share dividend,
split-up, sale of assets, distribution to stockholders or combination of the
shares or any other similar change in the Company’s capital structure, the
Company agrees that appropriate adjustments shall be made to this Agreement to
ensure that the Holders have, immediately after consummation of such
transaction, substantially the same rights from the Company or another issuer of
securities, as applicable, as it has immediately prior to the consummation of
such transaction in respect of the Registrable Securities under this Agreement.

(b) The Company shall not enter into any agreement with respect to the Company’s
securities that is inconsistent with the rights granted to the Holders under
this Agreement, and no such agreement is currently in effect.

7.2 In-Kind Distributions. If any Holder seeks to effectuate an in-kind
distribution of all or part of its Registrable Securities to its direct or
indirect equity holders, the Company will cooperate with such Holder and the
Company’s transfer agent to facilitate such in-kind distribution in the manner
reasonably requested by such Holder and consistent with the Company’s
obligations under the Securities Act.

7.3 Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement.

7.4 Amendments and Waivers.

(a) The provisions of this Agreement, including the provisions of
this Section 7.4, may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given without the
written consent of the Company and the Holders of two-thirds of the outstanding
Registrable Securities. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each Holder, each future Holder, and the
Company.

 

16



--------------------------------------------------------------------------------

(b) Notice of any amendment, modification or supplement to this Agreement
adopted in accordance with this Section 7.4 shall be provided by the Company to
the Holders prior to the effective date of such amendment, modification or
supplement.

7.5 No Implied Waivers; Remedies. No failure or delay on the part of any party
in exercising any right, privilege, power, or remedy under this Agreement, and
no course of dealing shall operate as a waiver of any such right, privilege,
power or remedy; nor shall any single or partial exercise of any right,
privilege, power or remedy under this Agreement preclude any other or further
exercise of any such right, privilege, power or remedy or the exercise of any
other right, privilege, power or remedy. No waiver shall be asserted against any
party unless signed in writing by such party. The rights, privileges, powers and
remedies available to the parties are cumulative and not exclusive of any other
rights, privileges, powers or remedies provided by statute, at law, in equity or
otherwise.

7.6 Assignment.

(a) Except as expressly provided in this Section 7.6, the rights of the parties
hereto cannot be assigned and any purported assignment or Transfer to the
contrary shall be void ab initio. Subject to the terms and limitations contained
this Section 7.6, any Holder may assign any of its rights under this Agreement,
without the consent of the Company, (x) to any Person to whom such Holder
Transfers any Registrable Securities or any rights to acquire Registrable
Securities so long as such Transfer is not made pursuant to an effective
Registration Statement or pursuant to Rule 144 (or any successor provision
thereto) under the Securities Act or (y) in connection with a pledge of
Registrable Securities to a bona fide lender.

(b) Notwithstanding Section 7.6(a), no Holder may assign any of its rights under
this Agreement to any Person to whom such Holder Transfers any Registrable
Securities if the Transfer of such Registrable Securities requires registration
under the Securities Act.

(c) The nature and extent of any rights assigned shall be as agreed to between
the assigning party and the assignee. No Person may be assigned any rights under
this Agreement unless (x) the Company is given written notice by the assigning
party at the time of such assignment stating the name and address of the
assignee, identifying the securities of the Company as to which rights are being
assigned, and providing a description of the nature and extent of the rights
that are being assigned and (y) the assignee agrees in writing to be bound by
and subject to the terms and conditions of this Agreement as a “Holder”,
including the provisions of this Section 7.6.

(d) Notwithstanding the foregoing, the Special Limited Partner and the Adviser
may each assign its rights, under this Agreement without the prior written
consent of the Company to one or more of its Affiliates; provided, that either
(i) each of the Special Limited Partner and the Adviser remains responsible for
the obligations under this Agreement with respect to such assignee or (ii) the
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Agreement as a “Holder”, including the provisions of
this Section 7.6.

7.7 Successors and Assigns; No Third Party Beneficiaries. This Agreement will be
binding upon and inure to the benefit of the parties hereto and their successors
and permitted assigns. This Agreement is not intended, and shall not be
construed, to confer any rights or benefits on any Persons that are not party
hereto other than as expressly set forth in Section 4 and Section 7.6.

 

17



--------------------------------------------------------------------------------

7.8 Notices.

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Agreement must be in writing, to the following addresses:

 

(i) if to the Company:   

Blackstone Real Estate Income Trust, Inc.

345 Park Avenue, 42nd Floor

New York, New York 10154

Attention: Chief Financial Officer

Fax: (646) 253-8782

Email: paul.quinlan@blackstone.com

with required copies to:   

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Andrew R. Keller

Fax: (212) 455-2502

Email: akeller@stblaw.com

  

Blackstone Real Estate Income Trust, Inc.

345 Park Avenue, 42nd Floor

New York, New York 10154

Attention: Leon Volchyok

Email: leon.volchyok@blackstone.com

(ii) if to the Special Limited Partner:   

BREIT Special Limited Partner L.L.C.

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Paul Quinlan

Email: paul.quinlan@blackstone.com

with required copies to:   

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Michael Wolitzer

Email: mwolitzer@stblaw.com

  

BREIT Special Limited Partner L.L.C.

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Leon Volchyok

Email: leon.volchyok@blackstone.com

 

18



--------------------------------------------------------------------------------

(iii) if to the Adviser:   

BX REIT Advisors L.L.C.

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: General Counsel

Email: judy.turchin@blackstone.com

with required copies to:   

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Michael Wolitzer

Email: mwolitzer@stblaw.com

  

BX REIT Advisors L.L.C.

c/o The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Leon Volchyok

Email: leon.volchyok@blackstone.com

(iv) if to any Holder other than the Special Limited Partner or the Adviser, to
the address contained in the records of the Company, or at such other address as
the addressee may have furnished in writing to the sender as provided herein.

(b) Any notice or demand that may or are required to be given hereunder by any
party to another shall be deemed to have been duly given if (i) personally
delivered or delivered by facsimile or electronic mail, when received or
(ii) sent by U.S. Express Mail or recognized overnight courier, on the second
following Business Day (or third following Business Day if mailed outside the
United States).

7.9 Specific Performance. The parties hereto acknowledge that the obligations
undertaken by them hereunder are unique and that there would be no adequate
remedy at law if any party fails to perform any of its obligations hereunder,
and accordingly agree that each party, in addition to any other remedy to which
it may be entitled at law or in equity, shall be entitled to (i) compel specific
performance of the obligations, covenants and agreements of any other party
under this Agreement in accordance with the terms and conditions of this
Agreement and (ii) obtain preliminary injunctive relief to secure specific
performance and to prevent a breach or contemplated breach of this Agreement in
any court of the United States or any State thereof having jurisdiction, and in
any such case, no bond or security shall be required in connection therewith.

7.10 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF

 

19



--------------------------------------------------------------------------------

THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE
PURPOSE OF ANY ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN
SUCH COURT.

7.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

7.12 Headings; References; Interpretation. The headings contained in this
Agreement are solely for convenience and reference and shall not limit or
otherwise affect the meaning or interpretation of any of the terms or provisions
of this Agreement. The references herein to Sections, unless otherwise
indicated, are references to sections of this Agreement. Whenever the words
“include”, “includes”, or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. Unless the context
requires otherwise, all words used in this Agreement in the singular number
shall extend to and include the plural number, all words in the plural number
shall extend to and include the singular number, and all words in any gender
shall extend to and include all genders. To the fullest extent permitted by law,
this Agreement shall be construed without regard to any presumption or rule
requiring construction against the party drafting or causing this instrument to
be drafted.

7.13 Severability. If any provision of the Agreement shall be held to be
invalid, the remainder of the Agreement shall not be affected thereby.

7.14 Counterparts; Facsimile; PDF. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories. Any facsimile or Adobe portable document format copies hereof or
signature hereon shall, for all purposes, be deemed originals.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed on its behalf as of the date first herein above set forth.

COMPANY:

 

BLACKSTONE REAL ESTATE INCOME TRUST, INC. By:  

/s/ A.J. Agarwal

  Name:   A.J. Agarwal   Title:   President HOLDERS: BREIT SPECIAL LIMITED
PARTNER L.L.C. By:  

/s/ A.J. Agarwal

  Name:   A.J. Agarwal   Title:   Authorized Signatory BX REIT Advisors L.L.C.
By:  

/s/ A.J. Agarwal

  Name:   A.J. Agarwal   Title:   Authorized Signatory

[Signature Page to Registration Rights Agreement]

 

21